Title: To Thomas Jefferson from George Alexander Otis, 12 June 1823
From: Otis, George Alexander
To: Jefferson, Thomas


  Sir,
Boston
12th June 1823.
The writer of the work, which I have the honor herewith to address to you, I had the pleasure to become acquainted with in 1816, when I was travelling in Italy, for the recovery of my health.  He has recently sent me a few copies of it, with a request that I would present them to such of our eminent fellow-citizens as were remarkable for their love of the five arts; “being desirous, to be read and judged by those who are emancipated from the prejudices which have well-nigh strangled Old Europe.”I hasten with the more alacrity to follow his instructions, as it affords me a fair occasion for renewing the expression of my profound respect, and my grateful recollection of the obligations which you have laid me under personally, by the kind welcome you were pleased to afford my translation of the American War; a labor which I ought not to consider fruitless since it has procured me the notice of the Marcus Aurelius—of the better days of the world. with the truest venerations, I have the honor to beSir, your most humble & Obedt servant,George Alexander Otis.